EXHIBIT 10.7.1



* Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC
 
FIRST AMENDMENT TO
EXCLUSIVE DISTRIBUTION AGREEMENT BETWEEN


CUMBERLAND PHARMACEUTICALS, Inc.
AND
CARDINAL HEALTH 105, INC.




This Amendment to the Exclusive Distribution Agreement (“First Amendment”) is
made as of March 31, 2013 (“Effective Date”), by and between Cumberland
Pharmaceuticals, Inc., a Tennessee corporation, with an address of 2525 West End
Avenue, Suite 950, Nashville, Tennessee 37203 (“Client”), and Cardinal Health
105, Inc., an Ohio corporation, with a place of business at 15 Ingram Boulevard,
Suite 100, LaVergne, Tennessee, 37086 (“Cardinal Health”) each individually a
(“Party”) and collectively (the “Parties”).


RECITALS


WHEREAS Cardinal Health and Client are Parties to an Exclusive Distribution
Agreement dated (“Effective Date”) as of July 1, 2010 (“Agreement”) and the
Parties desire to amend the Agreement as provided in this First Amendment; and


WHEREAS Client wishes to engage Cardinal Health to assist with their physician
sample orders based on the Prescription Drug Marketing Act of 1987 for samples
shipping; and


WHEREAS, the Parties mutually agree to amend the Agreement including (Exhibit A)
Opertaing Guidelines and (Exhibit B) Fee Schedule.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this First Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree that the Agreement is hereby amended as follows:
1. Amendment to Section 5.1 of the Agreement. In Section 5.1 of the Agreement is
deleted in its entirety and is replaced with the following language:
5.1 Fees. As compensation for the Services, Client shall pay to Cardinal Health
the fees (“Fees”) set forth in Exhibit B-2 (“Fee Schedule”) attached hereto and
incorporated by reference.


2.    Amendment to Section 6.1 of the Agreement. Section 6.1 of the Agreement,
is deleted in its entirety and shall be replaced with the following:


6.1     Term. The Initial term of this Agreement shall begin on the Effective
Date and shall continue through June 30, 2016 (“Initial Term”) unless terminated
earlier pursuant to this Agreement. Thereafter, this Agreement shall
automatically renew for additional terms of one (1) year each (each, a “Renewal
Term,” and together with the Initial Term, the “Term”), unless written notice of
termination is given by either Party at least ninety (90) days prior to the end
of the Initial Term or such other term, in which case this Agreement shall
terminate at the end of the then current term.



--------------------------------------------------------------------------------





3.    Amendment to Section 1.0 of Exhibit A (Operating Guidelines) related to
Warehousing. The following section shall be added to Section 1.0 of the
Operating Guidelines:


1.1(a)    With reference to those regulations set forth in 21 CFR Part 203,
Cardinal Health will support Client's programs directed to compliance with the
Prescription Drug Marketing Act of 1987 (“PDMA”) provisions related to
acceptance of valid sample requests, validation of practitioner's license
status, inventory, storage, distribution, shipment, retrieval of acknowledgement
of contents, response to practitioner patterns of non-response, signature
verification, document controls and record retention, and other services
performed on behalf of the Client to maintain PDMA compliance.  Other aspects of
compliance with the PDMA, such as providing Product labeled specifically for
sampling, forwarding requests for samples to Cardinal Health and interacting
with regulatory authorities, will remain the sole responsibility of the Client.


4.    Amendment to Section 5.0 of Exhibit A (Operating Guidelines) related to
Distribution. The following section shall be added to Section 6 of the Operating
Guidelines:


5.16    Please Note. Responsibility for verifying and submitting order forms for
physician sample orders will remain the sole responsibility of the Client.
Additionally, Cardinal Health will contact the Client to resolve discrepancies
identified on the order forms that have been submitted for Physician sample
orders.


5.    Amendment to Section 23.0 (Records Retention) of Exhibit A (Operating
Guidelines) of the Agreement. The Records Retention Schedule in Section 23.0 of
Exhibit A is deleted in its entirety and replaced with the following:
RECORD RETENTION SCHEDULE


Document Type
Document Retention Period
Storage Method
I. Customer Service
 
 
Customer order records
7 years
Cabinet/boxed/Electronic file
Patient Assistance Orders
10 years
Locked cabinet
Price Notifications
6 years
Cabinet/boxed/analyst
Adverse Events Notifications
10 years
Electronic file
Freight Claims
7 years
Electronic file
Bills of Lading
5 years
Cabinet/boxed
Customer Set-up & Maintenance
7 years
Electronic file
PAP Customer Set-Up
10 years
Locked cabinet
Invoice Adjustments
7 years
Cabinet/boxed
Document Type
Document Retention Period
Storage Method
II. Accounts Receivable
 
 
Customer Invoices
7 years
Cabinet/boxed
Invoice collection documentation
7 years
Electronic file
Cash Receipts
7 years
Cabinet/boxed/Electronic file
Deduction documentation/resolution
7 years
Cabinet/boxed/Electronic file
Month end Close Records
7 years
Cabinet/boxed/Electronic file
Related correspondence
7 years
Cabinet/boxed/Electronic file




--------------------------------------------------------------------------------



Document Type
Document Retention Period
Storage Method
III. Returns Management
 
 
Return Authorizations
10 years
Cabinet/boxed/daily folder/Electronic file
Return paperwork & credit memo
10 years
Cabinet/boxed/daily folder/Electronic file
Related correspondence
10 years
Cabinet/boxed/daily folder/Electronic file
Return Policy
6 years
Cabinet/boxed/Electronic file
Pricing Notification
10 years
Cabinet/boxed/Electronic file
 
 
 
IV. Contracts & Chargebacks
 
 
Contract Set-up/Contract Change
10 years
Cabinet/boxed
Contract Price Changes
10 years
Cabinet/boxed
Pricing Notifications
10 years
Cabinet/boxed
Chargeback Submissions
10 years
Cabinet/boxed
Chargeback Rejections
10 years
Cabinet/boxed
Credit Feed Report
10 years
Cabinet/boxed
Membership Rosters
10 years
Cabinet/boxed
Membership changes/notifications
10 years
Cabinet/boxed







6.    Amendment to Exhibit B (Fee Scehdule) of the Agreement. Exhibit B of the
Agreement dated January 5, 2010 is deleted in its entirety and replaced with the
attached Exhibit-B2 dated April 1, 2013.


7.    No Other Changes. Except as specifically set forth in this First
Amendment, the Agreement will continue in full force and effect without change.


8.     Interpretation. To the extent there are any inconsistencies between the
provisions of this First Amendment and the provisions of the Agreement, the
provisions of this First Amendment will control. Capitalized terms not otherwise
defined herein shall have the same meaning given those terms in the Agreement,
it being the intent of the Parties that the Agreement and this First Amendment
will be applied and construed as a single instrument. The Agreement, as modified
by this First Amendment, constitutes the entire agreement between Cardinal
Health and Client regarding the subject matter of this First Amendment and
supersedes all prior or contemporaneous writings and understandings between the
Parties regarding the same.


9.     Counterparts. This Amendment may be executed in one or more counterparts
(with facsimile signatures acceptable), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
10.     Authorized Signatories. All signatories to this First Amendment
represent that they are authorized by their respective companies to execute and
deliver this Amendment on behalf of their respective companies, and to bind such
companies to the terms herein.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have agreed to this First Amendment by
having their duly authorized representative execute this Amendment effective as
of the 1st day of April, 2013.




CARDINAL HEALTH 105, INC.
 
CUMBERLAND PHARMACEUTICALS, Inc.
 
 
 
By: /s/ Sanjeeth Pai
 
By: /s/ Rick S. Greene
Print Name: Sanjeeth Pai
 
Print Name: Rick S. Greene
Title: Vice President
 
Title: VP & CFO
Date: 5/22/13
 
Date: 5/20/13
 
 
 
 
 
 









<Signature Page to First Amendment>





--------------------------------------------------------------------------------



CUMBERLAND PHARMACEUTICALS
EXHIBIT B-2
FEE SCHEDULE
Effective April 1, 2013
 
 
 
 
 
Program Implementation
 
 
 
 
Line Extension Fee (3)
 
$ [***]
 
 
Distribution Services
 
 
 
 
Storage Fee
 
 
 
 
Ambient storage fee (5)
 
$ [***]
 
Per pallet per month
Pick, pack and ship fee (1)
  Monthly distribution account management fee (6)
 
$ [***]
 
Per month
Ambient product pick / pack / stage (Includes sales rep samples)
 
$ [***]
 
Per line per first case
Ambient product pick / pack / stage (Includes sales rep samples)
 
$ [***]
 
Per each additional case
Freight Charges
 
Cost plus [***]% handling fee
 
 
Packing/Shipping materials (4)
 
Cost plus [***]% handling fee
 
 
Destruction Charges
 
Cost plus [***]% handling fee
 
Per order
Exclusive Pharmaceutical Transportation Network (EPTN)
 
$ [***]
 
Per CFT + FSC
Emergency / International Orders
 
$ [***]
 
Per order
Rep Samples
 
 
 
 
Sample management fee
 
$ [***]
 
Per month
Sample product pick/pack/stage
 
$ [***]
 
Per line
Sample product pick/pack/stage
 
$ [***]
 
Per pick
Sample per order processing fee
 
$ [***]
 
Per order
Practitioner Samples
 
 
 
 
Sample product pick/pack/stage
 
$ [***]
 
Per line
Sample product pick/pack/stage
 
$ [***]
 
Per pick
Sample per order processing fee
 
$ [***]
 
Per order
AOC/AOD fee
 
$ [***]
 
Per order
Clinical Trials
 
 
 
 
Clinical product pick/pack/stage
 
$ [***]
 
Per line
Clinical product pick/pack/stage
 
$ [***]
 
Per pick
Clinical per order processing fee
 
$ [***]
 
Per order
Information System
  System access and support fee (2)
 
$ [***]
 
Per month
Special reports, connectivity or other IT requests (per hour charge)
 
$ [***]
 
Per hour
Customer Service
  Customer Service Management fee
 
$ [***]
 
Per month
Per order processing fee (Includes sales rep samples)
 
$ [***]
 
Per order
Per credit memo
 
$ [***]
 
Per credit memo
Financial Services
  Accounts Receivable Management Fee
 
$ [***]
 
Per month




--------------------------------------------------------------------------------



AR per order processing fee
 
$ [***]
 
Per order
Chargeback Management fee
 
$ [***]
 
Per month (0 - 50 lines)
Chargeback Management fee
 
$ [***]
 
Per month (51 - 100 lines)
Chargeback Management fee
 
$ [***]
 
Per month ( 101+ lines)
Chargeback per line fee
 
$ [***]
 
Per line
Secondary Distribution Services (7)
  Warehouse management fee (6)
 
$ [***]
 
Per month
Ambient storage fee (5)
 
$ [***]
 
Per pallet per month
 
 
 
 
 
Return Services
 
 
 
 
Return Storage Fees
 
 
 
 
Ambient storage fee
 
$ [***]
 
Per pallet per month
Returns management fee
 
$ [***]
 
Per month
Processing of units - includes RA process, includes receipt and processing of
return unit, includes Return and Credit memo issuance
 
$ [***]
 
Per piece
Processing of unopened cases
 
$ [***]
 
Per case
Check processing
 
$ [***]
 
Each
Product destruction (fuel surcharge, trans fee, and per pound fee)
 
 
 
at Cost Pass through - NO MARK-UP
Recall Management
 
 
 
 
Recall Setup
 
$ [***]
 
One time setup fee
Processing fees will be the same as regular product
 
 
 
 
Recall Support
 
$ [***]
 
Per hour
 
 
 
 
 

Note (1): This amended fee schedule is based on distribution services for
Cumberland Pharmaceuticals.
Note (2): System access fees includes five user logins to the SmartData
reporting system. Additional users will increase the monthly fee by $[***] per
user. The system access fee also supports the collection, maintenance and
housing of data and IT staff support of the Cardinal Health systems supporting
Client's business (i.e. Elite WMS and DMS) * Information Systems / Smart Data
fixed fee will increase to $[***] from current $[***] after sample line
launches.
Note (3): Should Cumberland Pharmaceuticals require an additional product or
service implementation, excluding the product/SKU noted, SPS reserves the right
to assess additional Program Implementation Fees. The first payment would be due
after the initial implementation meeting. In addition distribution, customer
service and financial service monthly fees could be increased accordingly per
implementation.
Note (4): Supplies include boxes, tape, labels, bubble pack, etc (approx. $[***]
per shipment), pallets ($[***]/pallet), and any other Cumberland Pharmaceuticals
requirements.
Note (5): Pallet storage fee is based on a daily average of pallets on hand.
Pallet storage greater than two months inventory on hand will be assessed an
additional charge of three times the standard fee.
Note (6): The account management fee covers the following services: logistics
management, inventory management, regulatory affairs and quality assurance,
receiving discrepancy resolution, standard operating procedures, validation
management, supply control, process set-ups, and process scheduling.
Note (7): Cardinal SPS will provide business continuity and third party
logistics services including product storage and distribution management from
its Reno, Nevada facility. All other fees for pick/pack/stage, order, credit



--------------------------------------------------------------------------------



memo, invoice and chargeback processing will be applied accordingly to product
that is shipped out of the Reno, Nevada facility.
Note (8): Payment terms will be Net [***].
/s/ Walter V. Worsham, 5/22/2013
 
Rick S. Greene, CFO, 5/20/13
Cardinal SPS Finance Manager Signature/Date
 
Client Acceptance Signature/Title/Date
 
 
 
/s/ Sanjeeth Pai, 5/22/13
 
 
Cardinal SPS VP Signature/Date
 
 
 
 
 




